Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed March 29, 2022.
	Claims 1-12 are currently pending and are under examination.
	Benefit of priority is to April 29, 2016.

Withdrawal of Objections: 
The objection to the disclosure because Figure 22 comprises sequences is withdrawn.

New Rejections based on IDS references:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) s 1, 2, and 5-12 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yin et al. (IDS; WO 2015/171693).
Yin et al. teach gRNA covalently bound to a repair template that is mRNA, siRNa, microRNA, or ssRNA (page 22, [0080]) taken to be a donor RNA (dRNA; Claim 8) that is delivered to cells in viral or non-viral vectors (page 22 [0083]; Claim 7, 9). Yin et al. teach to additionally deliver a nucleic acid editing system in a non-viral vector into the cell ([0083} which is a cas9, RNA guided DNA nuclease enzyme use to introduce heterologous genes through homologous recombination (page 10, [0045] (Claim 6, 10, 11, 12).
Yin et al. teach modifying a target nucleotide sequence in a cell by administering the gRNA-dRNA and a nucleic acid editing system which is cas9 to the cell, wherein the cell is in vivo or ex vivo and returned to the subject from which the cell was derived  or in vitro (page 2, [0007]-[0008]; Claim 1, 2). Exemplary cell lines in which the gRNA-dRNA and nucleic acid editing systems maybe expressed in are at page 21, [0079] which include human cells such as HeLa cells (Claim 5).
Yin et al do not appear to teach a scaffold nucleic acid consisting of one nucleic acid molecule, which comprises two regions each 20comprising at least eight bases being complementary to each other, capable to hybridize and form a hairpin structure. The scaffold NA may consist of two nucleic acid molecules each comprising at least one region of at least eight bases complementary to each other, capable to hybridize and form a double-stranded structure as set forth at page 8 of the instant specification..

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Cotta-Ramusino et al. (IDS: WO 2017/180711, published October 18, 2017 and having priority to April 13, 2016).
Cotta-Ramusino et al. (CR et al.) teach gRNA covalently linked to a template nucleic acid (taken as donor nucleic acid) that is an ssRNA (page 3 at line 23+) wherein the gRNA-dRNA is transcribed in tandem taken as a fusion nucleic acid (page 5, line 5, 9, 29+; Claim 8). CR et al. teach a gene editing system comprising the gRNA-dRNA fusion nucleic acid that a Cas9 molecule which is a site directed nucleic acid modifying polypeptide (page 5, line 11+), wherein the Cas9 is associated with the gRNA (page 5, line 21; Claim 6). CR et al. teach vectors comprising the gRNA-dRNA molecule (page 6, line 6) which comprise a promoter (page 48, line 12+; Claim 7, 9). The nucleic acid encoding Cas9 can be placed into an expression vector (page 49, line 29+). CR et al. teach a composition comprising nucleic acid encoding gRNA-dRNA and nucleic acid encoding Cas9, wherein the nucleic acids may be on the same or separate vectors (page 29-50; Claim 10). CR et al. teach a cell comprising the gene editing system (page 4, line 28; Claim 11, 12).  
CR et al. teach a method of modifying a target nucleic acid in a cell by contacting/introducting the gRNA-dRNA fusion molecule, and the Cas9 molecule, wherein the Cas9 creates DSBs which is repaired by the gRNA-dRNA fusion molecule to modify the target nucleic acid in the cell (page 6, line 8+; Claim 1, 2). CR et al. teach that the gRNA may further comprise at least one hairpin loop, taken to a scaffold (page 5, line 32+; Claim 3, 4). The cell is a mammalian cell or human cell (page 7, line 3+) a bacterial eukaryotic, plant, insect, mammalian, or human cell (page 48, line 25+; Claim 5).




Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 29, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656